               Case 20-21071-LMI          Doc 53     Filed 02/26/21     Page 1 of 3




                         UNITED STATES BANKRUPTCY COURT
                          SOUTHERN DISTRICT OF FLORIDA
                                  MIAMI DIVISION


In re: KEVIN AMBROSE BURNS,                                   Case No.: 20-21071-LMI
                                                              Chapter: 13


                       Debtor(s)

       OBJECTION TO CONFIRMATION OF FOURTH AMENDED PLAN (D.E. 51)
      FILED ON BEHALF OF SECURED CREDITOR LARRY S. SAZANT, TRUSTEE

        COMES NOW, LARRY S. SAZANT, TRUSTEE (the “Secured Creditor”), by and

through his undersigned counsel and objects to the confirmation of the FOURTH Amended Plan

(the “Plan”) (D.E. 51) and any future Plan(s) filed by the Debtor to the extent that such Plan(s)

contains the provision to which this Objection is directed. In support of this Objection, the Creditor

avers as follows:

        1. On October 9, 2020, Kevin Ambrose Burns (the “Debtor”) commenced this bankruptcy

case by filing a petition for relief under Chapter 13 of the United States Bankruptcy Code (D.E.

1).

        2. Secured Creditor holds a security interest in Debtor’s real property located at 2065

Alamanda Drive, Miami, Florida 33181 (the “Property”), by virtue of a Mortgage and Security

Agreement which is recorded in Official Records Book 24690, at Pages 2417-2427, of the Public

Records of Miami-Dade County, Florida. The Mortgage secured a Promissory Note in the amount

of $175,000.00.

        3. On December 18, 2020, the Secured Creditor filed a Proof of Claim (POC No. 9) which

sets forth the entire amount due in the amount of $778,630.00 as the loan matured.

        4. According to the Plan (D.E. 51), Debtor proposes to retain the Property and pay only

the regular monthly mortgage payments and cure the pre-petition arrearage to the first mortgagee,
                                              Page 1 of 3
               Case 20-21071-LMI           Doc 53   Filed 02/26/21     Page 2 of 3




Deutsche Bank National Trust Company and fails to provide for payment in full to Secured

Creditor.

       5. Debtor’s Plan fails to provide for the Creditor’s secured claim.

       6. The Plan fails to comply with 11 U.S.C. §1325(a)(5) in that it does not provide adequate

protection for Secured Creditor’s interest pursuant to 11 U.S.C. §361. In addition, Creditor does

not agree to such treatment through the Plan.

       7. Accordingly, Secured Creditor objects to the Plan and any proposed Plan that is

inconsistent with Creditor’s Claim or is not amended or modified to overcome his objections.

       8. Secured Creditor requests that the Plan be amended to provide for Secured Creditor’s

claim or surrender the Property.

       9. Secured Creditor hereby reserves the right to supplement and/or amend this Objection.

       WHEREFORE, Creditor, LARRY S. SAZANT, TRUSTEE, respectfully requests the

Court deny confirmation of the proposed Plan(s) and grant it such additional relief as the Court

deems just and proper.

       I HEREBY CERTIFY that I am admitted to the Bar of the United States District Court

for the Southern District of Florida and I am in compliance with the additional qualifications to

practice in this Court set forth in Local Rule 2090-1(A).

                                   CERIFICATE OF SERVICE

       I HEREBY CERTIFY that a true and correct copy of the following document was

furnished via electronic transmission to Patrick L. Cordero, Esquire, attorney for Debtor,

at ecfmail@pcorderolaw.com,        Nancy    K.   Neidich,   Chapter    13   Standing   Trustee,   at

e2c8f01@ch13miami.com, ecf2@ch13miami.com and to the parties who are currently on the list

to receive e-mail notice/service for this case on February 26, 2021.



                                             Page 2 of 3
Case 20-21071-LMI   Doc 53   Filed 02/26/21   Page 3 of 3




                       /s/ Denise M. Blackwell-Pineda
                       Denise M. Blackwell-Pineda, Esq.
                       Florida Bar Number: 751421
                       RITTER, ZARETSKY, LIEBER & JAIME, LLP
                       2800 Biscayne Boulevard, Suite 3500
                       Miami, Florida 33137
                       Telephone: (305) 372-0933
                       Attorney for Creditor, Larry S. Sazant, Trustee
                       Email: Denise@rzllaw.com




                      Page 3 of 3
